Citation Nr: 0111286	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to vocational rehabilitation under the provisions 
of Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from October 1956 to March 1959 
and from January 1961 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 determination by the Vocational 
Rehabilitation and Counseling Office (VR & C) of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the veteran was not eligible for vocational rehabilitation 
(VR) services.  The veteran perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence to 
assist him in substantiating his claim for VR services.

2.  The veteran's period of eligibility for VR services began 
in January 1984 and ended in January 1996, and he claimed 
entitlement to VR services in February 1999.

3.  The veteran does not have a serious employment handicap, 
nor does he have any employment handicap.


CONCLUSION OF LAW

The veteran is not entitled to a program of rehabilitative 
services pursuant to Chapter 31, Title 38 of the United 
States Code.  38 U.S.C.A. §§ 3101, 3102, 3103, 5107 (West 
1991 and Supp. 2000), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 21.40 (1983), 38 C.F.R. §§ 21.40, 21.42, 
21.44, 21.51, 21.52 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Since his separation from service the veteran has claimed 
entitlement to service connection for various disabilities 
and claimed entitlement to increased ratings for the 
disabilities for which service connection has been 
established, including multiple prior appeals to the Board.  
The RO initially awarded compensation benefits to him in 
September 1982, with the grant of service connection for the 
residuals of a laceration to the right ring finger, then 
rated as non-compensable.  In a November 1983 rating decision 
the RO increased the rating for the right ring finger 
disability from zero to 10 percent.  The notice to the 
veteran informing him of that decision, which was sent in 
January 1984, also informed of his eligibility for VR 
services.

The veteran initially submitted a claim for VR services in 
October 1984.  Although the evidence and documents pertaining 
to that claim are not in the claims or VR files, other 
documents in the files indicate that the claim was denied 
because the veteran did not have an employment handicap.

In an August 1988 rating decision the RO granted service 
connection for internal hemorrhoids, and rated the disorder 
as non-compensable.  

The veteran again claimed entitlement to VR services in March 
1994.  In July 1995 he reported having been employed 
continuously since 1964, and that he had worked as a janitor 
for the United States Postal Service on a full-time basis 
since 1986.  He also had a high school education and had 
completed college courses in real estate sales.  He indicated 
that he wanted to complete the course work for a college 
degree.  Following a complete vocational assessment, the VR & 
C denied entitlement to VR services in September 1995 on the 
basis that the veteran had overcome the effects of any 
impairment of employability because he was engaged in 
suitable employment that did not aggravate his service-
connected disabilities, and that he did not, therefore, have 
any employment handicap.  The veteran was notified of the 
September 1995 decision and did not appeal, and the September 
1995 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.

The Board granted service connection for periodontal disease 
as secondary to the traumatic loss of teeth in July 1997, 
which decision the RO effectuated in July 1997 with a non-
compensable rating assigned.  In a January 1998 rating 
decision the RO also granted service connection for a 
temporomandibular joint (TMJ) disorder as secondary to the 
periodontal disease and the traumatic loss of teeth, and 
rated the disorder as 10 percent disabling.  

Following the grant of service connection for the additional 
disability, the veteran again claimed entitlement to VR 
services in February 1998.  Contact with the veteran 
disclosed that he was still employed on a full-time basis 
with the Post Office, and in April 1998 the VR & C determined 
that his period of basic eligibility for VR services had 
expired in January 1996, and that he did not have a serious 
employment handicap that would allow extension of the basic 
period of eligibility.  The VR & C again denied entitlement 
to VR services.  The veteran was notified of the April 1998 
determination and did not appeal, and the April 1998 decision 
is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The RO increased the rating for the TMJ disorder from 10 to 
20 percent in January 1999, resulting in a combined rating of 
30 percent.  The veteran claimed entitlement to VR services 
again in February 1999, following the increase in his 
disability rating.  In support of that claim he submitted a 
medical report in March 1999 showing that he suffered from 
TMJ dysfunction, with chronic ear, jaw, and neck pain and 
fatigue; his own statements indicating that the severity of 
the TMJ disorder had worsened; and a March 1999 statement 
from his employer indicating that he often had to work in a 
wet environment, and that he used a battery-powered 
transcutaneous electrical nerve stimulator (TENS) unit for 
his jaw pain.  He reported having been continuously employed 
since 1965, and that he had worked full-time at the Post 
Office since 1986.  He stated that the scar on his right ring 
finger affected lifting, holding objects for long periods of 
time, and hand movement; that the hemorrhoids made him feel 
uncomfortable; and that the TMJ disorder caused speech 
problems and limited motion of the jaw.

In April 1999 he submitted a statement from his supervisor in 
which the supervisor stated that the veteran's jaw disability 
affected his speech and ability to communicate, and that he 
would benefit from speech therapy and rehabilitation 
training.  The veteran submitted multiple documents 
indicating that he had been absent from work due to medical 
appointments.  A contract vocational rehabilitation counselor 
completed a vocational assessment in May 1999, the report of 
which indicates that the veteran had an impairment to 
employability due to problems with communication, interacting 
with staff or customers, and physical limitations.  Multiple 
references in the files, however, indicate that the veteran 
was able to communicate clearly.  The rehabilitation 
counselor also indicated that he had not overcome the affects 
of the impairment to employability, in that he was employed 
in the lowest position in the Postal Service.  The veteran 
did not complete the assessment, however, and the counselor 
did not recommend that he be provided VR services.  

In September 1999 the VR & C determined that the basic period 
of eligibility had expired in January 1996, and that the 
veteran did not have a serious employment handicap warranting 
extension of the period of eligibility.  The VR & C found 
that the veteran had maintained employment with the Post 
Office since 1986, which paid in excess of $2670 per month, 
and that his service-connected disabilities did not preclude 
him from maintaining suitable employment.  The VR & C noted 
that the veteran had asserted that disabilities for which 
service connection had not been established had interfered 
with his employment, and stated that eligibility for VR 
services would be reconsidered if service connection was 
subsequently established.

In his notice of disagreement and substantive appeal the 
veteran contended that he was being discriminated against due 
to his age, race, national origin, and religion, and that he 
should be awarded VR services because he knew of other Post 
Office employees who were receiving VR services.  He stated 
that as a janitor he was in the lowest-paid position in the 
Post Office, and that he wanted to be trained for a better 
job.

In an October 2000 decision the RO increased the rating for 
the TMJ disorder from 20 to 30 percent, for a combined rating 
of 40 percent.

Laws and Regulations

According to the law in effect in January 1984, a veteran was 
entitled to a program of vocational rehabilitation in 
accordance with Chapter 31 if he had a compensable service-
connected disability and if he was determined by VA to be in 
need of rehabilitation because of an employment handicap.  
38 C.F.R. § 21.40 (1983).  The current regulations define an 
employment handicap as an impairment in the veteran's ability 
to prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1); 38 C.F.R. § 21.51(b).  In determining if a veteran 
has an employment handicap, consideration is given to any 
impairment of employability caused by the restrictions on 
employment caused by the veteran's disabilities, any 
deficiencies in education and/or training, negative attitudes 
toward the disabled, and other pertinent factors.  38 C.F.R. 
§ 21.51(c).  

An employment handicap does not exist if the veteran's 
employability is not impaired, which applies to veterans who 
are qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; 
where the veteran's employability is impaired, but his 
disabilities do not cause the impairment of employability; 
or, where the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f).

The statute defining an employment handicap was revised in 
1996.  Veterans' Benefits Improvement Act of 1996, Pub. L. 
No. 104-275, § 101, 110 Stat. 3323 (1996).  The statute 
currently defines an employment handicap as an impairment of 
a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  The employment handicap must have 
resulted in substantial part from a service-connected 
disability in a veteran with service-connected disabilities 
rated at 20 percent or more.  38 U.S.C.A. §§ 3101(1), 
3102(1)(A) (West Supp. 2000).  Although the relevant 
regulations have not been changed to conform to the change in 
the statute and indicate that the service-connected 
disability need only materially contribute to the employment 
handicap, the Board is bound by the definition contained in 
the statute.  38 U.S.C.A. § 501; see Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
the last period of active service and the ending date is 
twelve years from the discharge or release date, unless the 
beginning date is deferred or the ending date is deferred or 
extended as provided in 38 C.F.R. §§ 21.42, 21.44, or 21.45.  
38 U.S.C.A. § 3103; 38 C.F.R. § 21.41.

The basic twelve-year period of eligibility does not begin to 
run until the veteran establishes the existence of a 
compensable service-connected disability described in 
38 C.F.R. § 21.40(a), which in 1984 required only a 
compensable rating.  When the veteran establishes the 
existence of a compensable service-connected disability as 
described in 38 C.F.R. § 21.40(a), the basic twelve-year 
period begins on the day VA notifies the veteran of this.  
The ending date is twelve years from the beginning date.  
38 U.S.C.A. § 3103(b); 38 C.F.R. § 21.42.

The ending date for the period of eligibility may be extended 
if the veteran has a serious employment handicap and his 
employment and particular handicap require an extension to 
pursue a VR program.  38 U.S.C.A. § 3103(c); 38 C.F.R. 
§ 21.44.  The statute currently defines a "serious 
employment handicap" as a significant impairment, resulting 
in substantial part from a service-connected disability rated 
at 10 percent or more, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(7).  

According to the relevant regulations, a serious employment 
handicap will be found if the veteran has a neuropsychiatric 
service-connected disability rated at thirty percent or more, 
or any other service-connected disability rated at 50 percent 
or more.  38 C.F.R. § 21.52(c).  A serious employment 
handicap may be found if the veteran's service-connected 
disability has been rated at 30 or 40 percent disabling, and 
(1) the veteran has a prior history of poor adjustment in 
training and employment, and special efforts will be needed 
if he is to be rehabilitated; or (2) the veteran's situation 
presents special problems due to non-service connected 
disability, family pressures, etc., and a number of special 
and supportive services are needed to effect rehabilitation.  
38 C.F.R. § 21.52(d).  A serious employment handicap will not 
normally be found if the veteran's service-connected 
disabilities are rated at less than 30 percent disabling, 
unless (1) his service-connected disability has caused 
substantial periods of unemployment or an unstable work 
history; or (2) he has demonstrated a pattern of maladaptive 
behavior which is shown by a history of withdrawal from 
society or continuing dependency on government income support 
programs.  38 C.F.R. § 21.52(e).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  As part of that notice VA shall 
notify the veteran of what evidence will be obtained by VA, 
and what evidence the veteran must provide.  VA also has a 
duty to assist the veteran in obtaining such evidence if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

The duty to assist also includes making reasonable efforts to 
obtain relevant records designated by the veteran, to notify 
the veteran of records that could not be obtained, and to 
explain any additional effort in obtaining the relevant 
records.  The efforts to obtain records from a Federal 
department or agency will continue until the records are 
obtained, unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The United States Court of Veterans Appeals (Court) 
has held that the provisions of the VCAA apply to all claims 
for benefits under the laws administered by VA.  Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

The RO informed the veteran of the evidence needed to 
establish entitlement to VR services and requested that he 
submit the relevant evidence in July 1995 and April 1999.  
Although the veteran's appeal is limited to the claim filed 
in February 1999, the development undertaken in conjunction 
with the prior claims is relevant in determining whether he 
has been informed as to the evidence required to establish 
entitlement.  He signed a statement of understanding in April 
1999 indicating that he understood the requirements for 
establishing eligibility for VR services.  The VR & C and the 
contract vocational rehabilitation counselor also interviewed 
the veteran in July 1995, August 1995, September 1995, April 
1998, April 1999, and July 1999, during which the veteran was 
informed of the requirements for eligibility for VR services.  

In July 1999 the VR & C instructed the veteran to obtain a 
statement from his treating physician regarding the affects 
of his service-connected disabilities on his ability to 
maintain employment, which the veteran submitted.  The Board 
notes that in August 1999 the VR & C requested a medical 
opinion from the veteran's physician as to whether the 
veteran's upper respiratory disorder was related to service, 
as he claimed.  The VA physician was no longer at the VA 
medical center, and did not respond to that request.  In a 
September 1998 rating decision, however, the RO had 
determined that chronic sinusitis and allergic rhinitis were 
not related to service.  Because service connection for the 
upper respiratory disorder had not been established, that 
disability could not be considered in determining whether the 
veteran's service-connected disabilities substantially 
contributed to a serious employment handicap.  Development of 
that issue was not, therefore, required prior to determining 
the veteran's eligibility for VR services.

Prior to the determination that the veteran did not meet the 
requirements for VR services, the VR & C provided the veteran 
written notice of the requirements for eligibility and the 
reason that he did not meet those requirements, and allowed 
him 30 days in which to submit additional evidence and/or 
arguments.  That notice was provided to the veteran with each 
of the claims adjudicated in 1995, 1998, and 1999.  In the 
September 1999 notice of denial and the December 1999 
statement of the case the VR & C informed the veteran of the 
requirements for extension of the basic period of 
eligibility, and gave him the specific reasons why he did not 
meet those criteria.  The Board finds, therefore, that VA has 
informed the veteran of the evidence needed to substantiate 
his claim for VR services.

The VR & C developed the information needed to determine the 
veteran's eligibility for VR services, which consisted 
primarily of the vocational assessment, prior to denying 
entitlement.  The veteran's representative reviewed the 
claims and VR files in March 2000, October 2000, and February 
2001, and did not indicate that the veteran had any 
additional evidence to submit.

The Board also notes that in an October 2000 rating decision 
the RO increased the disability rating for the TMJ disorder 
from 20 to 30 percent, resulting in a combined rating of 
40 percent.  In denying entitlement to VR services the VR & C 
applied the criteria pertaining to veteran's with 30 or 
40 percent disability ratings, and found that the veteran did 
not meet those criteria.  Because the criteria for 30 or 
40 percent ratings are the same, the Board finds that remand 
of the case for the VR & C's consideration of the higher 
disability rating is not warranted.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1991) (strict adherence to procedural 
rules is not required if no benefit would flow to the 
veteran).  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to notify him of the evidence required to 
substantiate his claim and to assist him in the development 
of the relevant evidence.

Eligibility for VR Services

The evidence shows that the veteran became entitled to a 
compensable disability rating in November 1983, and that he 
was informed of his eligibility for VR services in January 
1984.  In accordance with the law then in effect, his basic 
period of eligibility for VR services began in January 1984 
and ended in January 1996.  He filed the claim now on appeal 
in February 1999, three years following expiration of the 
basic period of eligibility.  In order to extend the 
termination date for the period of eligibility to establish 
entitlement to VR services in February 1999, the evidence 
must show that the veteran has a serious employment handicap.  
38 C.F.R. § 21.44.

An employment handicap is defined as an impairment in the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(b).  The veteran has been 
continuously employed since 1964 or 1965 (as variously 
reported), and has maintained employment in the same position 
since 1986 with earnings that exceed $2670 per month.  Based 
on the information he provided in the vocational assessment, 
the vocational rehabilitation counselor in the VR & C 
determined that his employment was consistent with his 
abilities, aptitudes, and interests.  Although the veteran 
has indicated that he wanted VR services in order to get a 
better job, eligibility for VR services is not based on 
whether the veteran is satisfied with his current employment.  

The Board notes that the contract vocational counselor found 
in May 1999 that the veteran had not overcome the impairment 
to employment caused by his service-connected disability, in 
that he was employed in the lowest position available with 
the Postal Service.  That finding was based, at least in 
part, on the veteran's assertion that the TMJ disorder caused 
difficulty in communication.  Although his supervisor 
indicated that the veteran's jaw disorder affected his speech 
and ability to communicate, multiple annotations in the 
claims and VR files indicate that the veteran had no 
difficulty in communicating with the RO or VR & C staff.  In 
any event, the supervisor did not indicate that any 
difficulty speaking significantly affected the veteran's 
ability to perform the duties of his position.  

There is no evidence of record, other than the veteran's 
assertions, showing that any of his service-connected 
disabilities have a significant effect on his employment; nor 
has he alluded to the existence of any such evidence.  His 
assertions do not show that his service-connected 
disabilities substantially contribute to an impairment of his 
employability.  The fact that he is employed in a lower-
ranked position, relative to other positions in the Postal 
Service, does not establish that he is unable to maintain 
employment that is consistent with his abilities, aptitudes, 
and interests.  He has demonstrated the ability to maintain 
suitable employment for an extended period of time, and the 
Board finds, therefore, that he does not have an employment 
handicap.

If the veteran does not have an employment handicap he 
cannot, by definition, have a serious employment handicap.  
38 C.F.R. § 21.52(a).  Because the VR & C denied entitlement 
to VR services in September 1999 on the basis that the 
veteran did not have a serious employment handicap, the Board 
will address that issue.

The maximum combined disability rating in effect during the 
pendency of the veteran's claim and appeal is the 40 percent 
rating that was assigned in October 2000.  A veteran with a 
30 or 40 percent rating may be found to have a serious 
employment handicap if (1) he has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if he is to be rehabilitated; or (2) his 
situation presents special problems due to non-service 
connected disability, family pressures, etc., and a number of 
special and supportive services are needed to effect 
rehabilitation.  38 C.F.R. § 21.52(d).  

The evidence does not show that the veteran has a history of 
poor adjustment in training and employment; he has maintained 
consistent employment since 1964 or 1965, and has occupied 
the same position since 1986.  He presented statements from 
his employer regarding the affects of his disabilities on his 
employment, but those statements do not indicate that he had 
any difficulty adjusting to the requirements of his position.  
In addition, the evidence does not show that the veteran 
would require special and supportive services due to the 
affects of non-service connected disabilities or other 
factors.  The Board finds, therefore, that the criteria for a 
finding that the veteran has a serious employment handicap 
are not met.

The veteran contends that he was being discriminated against 
in the denial of VR services due to his age, race, national 
origin, and religion.  A review of the relevant evidence 
shows, however, that VR services were denied due to his well 
documented employment history, not on the factors he claims.  
He also contends that he should be awarded VR services 
because he knew of other Post Office employees who were 
receiving VR services.  Whether or not that assertion is 
true, it is not relevant in determining his eligibility for 
VR services.  For the reasons shown above the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to VR services.


ORDER

The claim of entitlement to vocational rehabilitation 
services under the provisions of Chapter 31, Title 38 of the 
United States Code is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



